Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
07/22/2016 09:07 AM CDT




                                                       - 289 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                  STATE EX REL. COUNSEL FOR DIS. v. WEINBERG
                                               Cite as 294 Neb. 289




                          State     of Nebraska ex rel. Counsel for Discipline
                                of the   Nebraska Supreme Court, relator,
                                    v. M aynard H. Weinberg, respondent.
                                                   ___ N.W.2d ___

                                         Filed July 22, 2016.    No. S-16-266.

                    Original action. Judgment of public reprimand.

                 Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
               Stacy, and K elch, JJ.

                    Per Curiam.
                                     INTRODUCTION
                  This case is before the court on the conditional admis-
               sion filed by Maynard H. Weinberg, respondent, on May 17,
               2016. The court accepts respondent’s conditional admission
               and enters an order of public reprimand.

                                           FACTS
                  Respondent was admitted to the practice of law in the State
               of Nebraska on June 24, 1966. At all relevant times, he was
               engaged in the practice of law in Omaha, Nebraska.
                  On March 9, 2016, the Counsel for Discipline of the
               Nebraska Supreme Court filed formal charges against respond­
               ent. The formal charges consist of one count against respond­
               ent. With respect to the one count, the formal charges state
               that in July 2012, respondent was retained by a client in
               an employment matter. Respondent and the client mutually
                              - 290 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. WEINBERG
                        Cite as 294 Neb. 289

agreed to a fee of $100 per hour, and this rate was never rene-
gotiated during the pendency of the matter.
   In late September 2012, the matter was transferred to
another attorney for primary representation (the primary attor-
ney), but respondent continued to provide some legal services
to the client, and respondent billed the client for his individual
services. Between July 2012 and December 2013, respondent
billed the client for 147.5 hours of work at $100 per hour and
$209.20 in expenses. The client timely paid all of the billing,
in the amount of $14,959.70.
   In December 2013, a hearing was held in the client’s case
in the district court for Lancaster County, and attorney fees
were addressed. On February 7, 2014, the district court issued
an order which awarded attorney fees for respondent in the
amount of 20.25 hours of work at $175 per hour and 4 hours of
work at $100 per hour, which, according to the formal charges,
totaled $3,943.74. These attorney fees were awarded to the
client as partial reimbursement of the fees that the client had
previously paid to respondent.
   Between February 2014 and February 2015, respondent
billed the client for 84 hours of work at $100 per hour for
appellate work in the client’s case. The client timely paid all
of the billing, in the amount of $8,400.
   On March 20, 2015, an opinion issued by this court awarded
attorney fees to the client in the amount of $7,938. The award
of attorney fees in the amount of $7,938 was for both of the
client’s attorneys, respondent and the primary attorney. This
court remanded the matter to the district court with directions
to divide the $7,938 between the two attorneys.
   The defendant from the client’s case issued two separate
checks in the amounts of $3,943.74 and $7,938, and both
checks were issued in the name of respondent and the pri-
mary attorney. The primary attorney waived any additional
payment out of either of the two checks, because he had
been paid in full by the client for all billed legal services.
                             - 291 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. WEINBERG
                        Cite as 294 Neb. 289

The primary attorney endorsed the two checks and remitted
them to respondent. Respondent deposited both checks in his
trust account.
   On March 20, 2015, respondent sent a letter to the client,
asking permission to receive the additional funds of $3,943.74
and $7,938, totaling $11,881.74, to reimburse respondent for
the difference between the $100 per hour charged to the client
and the $175 per hour he would normally charge for that type
of work. The client declined respondent’s request to renegotiate
their fee arrangement. Despite repeated requests from the cli-
ent, respondent did not disburse the fees to the client.
   On May 15, 2015, the client filed a grievance against
respond­ ent, alleging that respondent was improperly with-
holding the client’s funds in an attempt to force him to accept
a renegotiated fee for services previously rendered. In his
response to the grievance, respondent asserted that he was enti-
tled to the full amount of $11,881.74 because the courts had
awarded these amounts as attorney fees. On February 10, 2016,
after investigation by the Counsel for Discipline, respond­ent
paid the full amount of $11,881.74 to the client.
   The formal charges allege that by his actions, respondent
violated his oath of office as an attorney, Neb. Rev. Stat.
§ 7-104 (Reissue 2012), and Neb. Ct. R. of Prof. Cond.
§§ 3-501.5(a) and (b) (fees), 3-501.15(d) (safekeeping prop-
erty), and 3-508.4(a) (misconduct).
   On May 17, 2016, respondent filed a conditional admis-
sion pursuant to Neb. Ct. R. § 3-313 of the disciplinary
rules, in which he conditionally admitted that he violated his
oath of office as an attorney and professional conduct rules
§§ 3-501.5(a) and (b), 3-501.15(d), and 3-508.4(a). In the con-
ditional admission, respondent knowingly does not challenge
or contest the truth of the matters conditionally asserted and
waived all proceedings against him in exchange for a pub-
lic reprimand.
                             - 292 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. WEINBERG
                        Cite as 294 Neb. 289

   The proposed conditional admission included a declara-
tion by the Counsel for Discipline, stating that respondent’s
proposed discipline is appropriate and consistent with sanc-
tions imposed in other disciplinary cases with similar acts
of misconduct.

                           ANALYSIS
   Section 3-313, which is a component of our rules governing
procedures regarding attorney discipline, provides in perti-
nent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of the Formal Charge in exchange for a stated
     form of consent judgment of discipline as to all or
     part of the Formal Charge pending against him or her
     as determined to be appropriate by the Counsel for
     Discipline or any member appointed to prosecute on
     behalf of the Counsel for Discipline; such conditional
     admission is subject to approval by the Court. The con-
     ditional admission shall include a written statement that
     the Respondent knowingly admits or knowingly does
     not challenge or contest the truth of the matter or mat-
     ters conditionally admitted and waives all proceedings
     against him or her in connection therewith. If a tendered
     conditional admission is not finally approved as above
     provided, it may not be used as evidence against the
     Respondent in any way.
   Pursuant to § 3-313, and given the conditional admission,
we find that respondent knowingly does not challenge or
contest the matters conditionally admitted. We further deter-
mine that by his conduct, respondent violated conduct rules
§§ 3-501.5(a) and (b), 3-501.15(d), and 3-508.4(a) and his oath
of office as an attorney licensed to practice law in the State of
Nebraska. Respondent has waived all additional proceedings
                            - 293 -
          Nebraska Supreme Court A dvance Sheets
                  294 Nebraska R eports
          STATE EX REL. COUNSEL FOR DIS. v. WEINBERG
                       Cite as 294 Neb. 289

against him in connection herewith. Upon due consideration,
the court approves the conditional admission and enters the
orders as indicated below.

                         CONCLUSION
   Respondent is publically reprimanded. Respondent is
directed to pay costs and expenses in accordance with and
Neb. Ct. R. §§ 3-310(P) (rev. 2014) and 3-323 of the disci-
plinary rules within 60 days after an order imposing costs and
expenses, if any, is entered by the court.
                               Judgment of public reprimand.